We have carefully reconsidered the record in connection with appellant's motion for rehearing. Without reiterating the statement of the evidence, we are unable to reach any other conclusion with reference to the sufficiency of the circumstantial evidence to show appellant's knowledge of the forgery. His possession in passing the forged check was a circumstance against him. Fischl v. State, 54 Tex. Crim. 55; Gaut v. State, 49 Tex.Crim. Rep.; Wharton's Crim. Law, sec. 931; Jackson v. State, 193 S.W. Rep., 301.
Other evidence connecting appellant with the transaction, in our judgment, brings it well within the rule permitting the conviction upon circumstantial evidence. See Cyc., vol. 19, p. 1414. The absence of the payee in the check, the circumstances under which the alleged endorsement by Evans was made and the delivery of the check to appellant, the advantage he derived from the transaction, his opportunities for familiarity with the handwriting and business habits of the purported maker of the instrument, are all circumstances which the jury was authorized to take into consideration in reaching the conclusion as to appellant's guilty knowledge in passing the instrument. Cyc., vol. 19, p. 1421, subd. b, and cases cited.
We do not think the matters of evidence referred to in the bills of exception, and which are discussed in the original opinion, would be the basis for error if properly presented for review. As presented in the bills, we are clearly of the opinion that none of them overcome the legal presumption in favor of the correctness of the rulings of the trial court. This is necessary. Moore v. State, 7 Texas Crim. App., 14; Edgar v. State,59 Tex. Crim. 252; James v. State, 63 Tex.Crim. Rep.; Harris v. State, 67 Tex.Crim. Rep., 148 S.W. Rep., 1074; Ortiz v. State, 68 Tex.Crim. Rep., 151 S.W. Rep., 1056; Anderson v. State, 70 Tex.Crim. Rep., 157 S.W. Rep., 1197; Zweig v. State, 74 Tex.Crim. Rep., 171 S.W. Rep., 747.
The motion is overruled.
Overruled.
PRENDERGAST, JUDGE, absent.